DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 12/21/2021, in which claims 41, 55, 56 and 66 were amended.  Claims 41-53, 55-61 and 63-66 are pending and under consideration.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency #1 – The "Sequence Listing" has not been entered into the application because the required statement of no new matter is missing. See 37 CFR 1.825(a)(4) or 1.825(b)(5).
Specific deficiency #2 - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.  A new sequence listing was filed 12/21/2021.  The existing incorporation by reference refers to a sequence listing that was created on June 5, 2014.  See the amendment to paragraph [0003], which was filed 10/26/2020.
Required response – Applicant must provide:
A proper statement of no new matter
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Response to Arguments - Claim Objections
	The objection to claims 56-61, 63 and 56 has been withdrawn in view of Applicant’s amendment to the claim in the reply filed 12/21/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-53, 55, 64 and 66 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
In the reply filed 12/21/2021, the phrase “wherein the gene expression increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from 
The response asserts that support for the amendment can be found at paragraph [0031].  Based upon the statements made in the reply, the paragraph number actually appears to be paragraph [0030], which states the following:
[0030] "Chromatin modifying drug" as used herein refers to drugs that cause chromatin remodeling, i.e., dynamic modification of chromatin architecture, and allow access of condensed genomic DNA to the regulatory transcription machinery proteins, and thereby helps to control gene expression. Chromatin modifying drug function by 1) covalent histone modifications by specific enzymes, i.e., histone acetyltransferases (HATs), deacetylases, methyltransferases, and kinases, and 2) ATP-dependent chromatin remodeling complexes which either move, eject or restructure nucleosomes.

The phrase “histone acetyltransferases (HATs), deacetylases, methyltransferases, and kinases” specifically modifies “covalent histone modifications.”  Thus, it is clear from reading the disclosure that the specific enzymes all act on histones.  The removal of the limitation “histone” from each of “deacetylase, methylase, and kinase activity” in claim 41 constitutes a broader scope than what is supported by the disclosure.  Thus, the amendment introduces new matter.
The original specification, drawings and claims were thoroughly reviewed and no support could be found for the amendment.  Accordingly, the amendment is a departure from the disclosure as originally filed, and the passages that Applicant has provided do not provide support.

Response to Arguments - 35 USC § 112
	The rejection of claims 55 and 56 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment to the claims in the reply filed 12/21/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 41-48, 52 and 64 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 9/21/2021.  
Regarding claims 41 and 52, Bultmann et al teach a method of activating expression of a target gene in a cell involving the treatment with at least one transcription activator like effector (TALE) polypeptide and with at least one epigenetic inhibitor substance (e.g., Abstract; page 1, 1st paragraph; page 6, 1st paragraph).  The phrase “at least one” is composed of one, or two or th paragraph; page 15, last paragraph).  Bultmann et al exemplify the activation of expression of a silenced Oct4 gene in mammalian OGESC-derived NSCs transfected in vitro with a construct expressing TALE polypeptide T-83 comprising repeat variable diresidue region capable of binding the Oct4 gene, mCherry reporter, VP16 activation domain, and NLS (e.g., pages 13-14).  Bultmann et al teach that silencing is indicative of heterochromatin (i.e., non-open chromatin) (e.g., page 7, 6th full paragraph), and the administration of the epigenetic inhibitor substance overcomes the fact that the gene is silenced and allows for activation of expression by the TALE protein (e.g., page 4, 1st full paragraph).  Bultmann et al teach the inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).
Regarding claims 42, 45 and 46, Bultmann et al teach different TALE proteins bind to different sites within the Oct4 gene promoter, a region upstream of the transcription start site of the gene (e.g., page 13, 1st paragraph; Fig. 1A).  The target regions are located within 102 base pairs upstream of the transcription start site (e.g., Fig. 1A)
Regarding claim 43, Bultmann et al teach two different TALE proteins that bind to target regions separated by more than one nucleotide (e.g., Fig. 1A).

Regarding claim 47, Bultmann et al teach the method where “activating expression” means “enhancement of transcription or translation including a significant change in transcription or translation of at least 1.5 fold, more preferably at least two fold, and even more preferably at least five fold.”  See page 6, 3rd paragraph.   
Regarding claims 48 and 64, Bultmann et al teach the method where each of the TALE proteins comprise the same VP16 activation domain (e.g., paragraph bridging pages 13-14; page 16, 1st paragraph; Fig. 1).

Response to Arguments - 35 USC § 102
With respect to the rejection of claims 41-48, 52 and 64 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Bultmann et al, Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
The response points to the use of Trichostatin A (TSA), Valproic acid (VPA) and 5-aza-deoxycytitine (5-aza-dC) in the Examples of Bultmann and notes that TSA and VPA are excluded from the claims.  The response asserts that 5-aza-dC is also excluded from the claimed method, because 5-aza-dC is incorporated into DNA and inhibits DNA methyltransferase.  The response asserts that 5-aza-dC indirectly reduced some repressive histone marks to increase acetylation of histone H3 and promoter nucleosome depletion upstream of the transcription start site.  The response cites Yan et al. 2012 as evidence that 5-aza-dC induces activation of methylation silenced genes by demethylating DNA and changing chromatin structure.  Thus, the 
These arguments not found persuasive.  Claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.”  Thus, not all chromatin modifying drugs are excluded by independent claim 41.  Only drugs having an activity selected from “histone acetyltransferase, deacetylase, methyltransferase, and kinase activity” are excluded.  Bultmann et al teach the epigenetic inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).  Thus, the activity is DNA methyltransferase inhibitor activity and not methyltransferase activity as excluded by the claims.  In other words, the epigenetic drug inhibits methyltransferase activity and does not promote methyltransferase activity.  Yang et al state, “5-Aza-29-deoxycytidine, approved by the FDA for the treatment of myelodysplastic syndrome (MDS), is incorporated into the DNA of dividing cells where it specifically inhibits DNA methylation by forming covalent complexes with the DNA methyltransferases (DNMTs).”  See the Abstract.  See also the paragraph bridging pages 1/12-2/12.  Yang et al state, “Our results provide a rationale to design clinical trials combining DNMT inhibitors with other anticancer drugs, especially histone deacetylase inhibitors, which facilitate histone acetylation.”  Thus, it is clear that Yang et al do not consider DNMT inhibitors, such as 5-Aza-dC to be histone deacetylase inhibitors.  The classification of 5-Aza-dC by Yang is consistent with that of the prior art (Kwa et al. Drug 
The 5-Aza-dC of Bultmann et al can be excluded from the claims by deleting the phrase “having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.” Such an amendment would require further search and consideration.  Support for the amendment can be found at paragraph [0008], which states, “The present invention is directed to a method of modulating mammalian gene expression in a cell without the use of chromatin modifying drug.”
Thus, the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
49 is rejected under 35 U.S.C. 103 as being unpatentable over Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 9/21/2021.  
The teachings of Bultmann et al are described above and applied as before.
Bultmann et al do not teach the range of at least one TALE-TF is two to 10 TALE-TFs.  
In the instant case, the claimed range lies inside the range of “at least one” disclosed by Bultmann et al.  Thus, a prima facie case of obviousness exists.  See MPEP 2144.05(I).

Claims 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference) in view of Gregory et al (US Patent Application Publication No. 2011/0301073 A1, cited on the IDS filed 11/8/2017; see the entire reference).  This rejection was made in the Office action mailed 9/21/2021.
The teachings of Bultmann et al are described above and applied as before.
Bultmann et al do not teach the method where the “at least one” TALE-TF is two TALE-TFs.  Bultmann et al do not teach the method where each TALE protein comprises a different transcription activation domain.  Bultmann et al do not teach the method where at least one target region is between 550 to 1000 base pairs upstream of the transcription start site of the target gene.
Gregory et al teach a method of modulating expression of a target gene in a mammalian cell, comprising contacting first and second target sites in the target gene in the cell with first and second engineered TALE fusion proteins capable of activating expression (e.g., paragraphs [0024], [0025], [0027], [0031], [0075], [0077], [0078] and [0082]).  Gregory et al teach the method where the mammalian cell is a human cell (e.g., paragraphs [0019], [0039] and [0203]).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of activating expression of Bultmann et al to include two TALE-TFs with different transcriptional activation domains and the targeting of sequence upstream of a transcription initiation site at a greater distance than taught by Bultmann et al, including up to 1,000 bases upstream. Bultmann et al teach it is within the ordinary skill in the art to use TALE proteins to activate transcription from sequences upstream of the transcription start site, and Gregory et al teach the use of two TALE proteins with different activation domains to activate transcription from sequence upstream of the transcription start site from 1 to 2,000 bases from the start site, and the claimed range falls within this prior art rage.  Thus, one would have had a reasonable expectation of success in using the activation domains of Gregory et al in the method of Bultmann et al and to target sequences located between 550 and 1,000 bases from the transcription start site of the target gene.  One would have been motivated to make such a modification in order to receive the expected benefit of increasing the diversity of . 

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference) in view of Lund et al (Journal of Molecular Biology, Vol. 340, pages 599-613, 2004, cited on the IDS filed 11/8/2017; see the entire reference).  This rejection was made in the Office action mailed 9/21/2021.
The teachings of Bultmann et al are described above and applied as before.
Bultmann et al do not teach the method where the target gene is ERBB2.
Lund et al teach an artificial zinc finger transcription factor comprising an activation domain, which was able to up-regulate expression and which bound to a closed chromatin region in an ErbB-2 gene as determined by DNase I hypersensitivity mapping (e.g., page 606, paragraph bridging columns; page 608, right column, full paragraph; Figs. 3e and 5).  Lund et al teach that the disclosed strategy for identification of transcription factors and sites amenable to transcriptional regulation in a particular cell type holds potential for the rapid preparation of transcription factors for the characterization of genes (e.g., page 609, right column, 1st full paragraph).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of activating expression of Bultmann et al to substitute the generic target gene with the ERBB2 gene as the target gene, because the method of Bultmann et al is directed to using TALE proteins to activate expression of a target gene, and Lund et al teach it is within the ordinary skill in the art to use artificial transcription factors to induce expression the ERBB2 gene in a region of non-open chromatin.  One would have made ERBB2 expression for the purpose of characterizing the ERBB2 gene.  

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Bultmann et al (WO 2012/136476 A1, cited in a prior action; see the entire reference) in view of Zenser et al (https://www.sigmaaldrich.com/deepweb/assets/sigmaaldrich/product/documents/388/028/flag_ha_tap_poster.pdf, published 2008, printed as pages 1/4-4/4; see the entire reference).  This rejection was made in the Office action mailed 9/21/2021 and has been rewritten to address the amendment to the claim in the reply filed 12/21/2021.
The teachings of Bultmann et al are described above and applied as before.  Further, Bultmann et al teach that transcription activator like effectors (TALEs) naturally used by a plant pathogen consists of a central domain of tandem repeats, nuclear localization signals (NLS), and an acidic transcriptional activation domain (e.g., page 1, last paragraph).  Bultmann et al state, “TALEs consist of a central domain of tandem repeats, nuclear localization signals (NLS) and an acidic transcriptional activation domain.”  See page 9, 1st full paragraph.  
Bultmann et al do not teach the method where each TALE-TF consists of a repeat variable diresidue region a transcription activation domain, a FLAG epitope, an HA tag, and a nuclear localization sequence.
Zenser et al teach that tandem affinity purification (TAP) technology is a method of co-immunoprecipitation that is used for the isolation of protein complexes, where tandem-linked affinity tags are added to a known “bait” protein to pull down and isolate endogenous interacting proteins (e.g., page 1/4, left column, 1st paragraph).  Zenser et al teach that FLAG® HA tandem epitope tagging system eliminates or minimizes the concerns with existing TAP systems that use ® tag has a sequence of DYKDDDDK (e.g., page 1/4, left column, 2nd paragraph), which by visual inspection is identical to the sequence of instant SEQ ID NO: 99.  Zenser et al teach that both the FLAG and HA tags are small epitope tags that are not derived from eukaryotic cells, which minimizes interference with protein functions and provide superior specificity (e.g., page 1/4, left column, 2nd paragraph).  Zenser et al teach cloning a bait protein into an expression vector to add the that FLAG® HA tag (e.g., page 1/4, left column, 3red paragraph; Fig. 2).  Zenser et al teach that the cloning method allows rapid generation of TAP tag into the gene of interest for use in mammalian cell lines (e.g., page 1/4, left column, 4th paragraph; page 1/4, right column; Fig. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of activating expression of Bultmann et al to replace the mCherry reporter with the FLAG® HA tandem epitope tags of Zenser et al.  Bultmann et al teach that the reporter is not necessary for the transcription activation function in that TALEs naturally used by a plant pathogen consists of a central domain of tandem repeats, nuclear localization signals (NLS), and an acidic transcriptional activation domain.  Furthermore, Zenser et al teach it is within the skill of the art to substitute larger tags with the smaller FLAG® HA tandem epitope tag to obtain the expected benefit of providing an expressed protein in the mammalian cell that would allow for the application of TAP technology to identify proteins that interact with each TALE-TF in the cell without the limitations resulting from the use of a larger tag protein.

Response to Arguments - 35 USC § 103

The response asserts that one of skill in the art would consider a DNA methyltransferase inhibitor such as 5-aza-deoxycytidine to be a chromatin modifying drug and therefore excluded from the language of independent claim 41.
This argument is not found persuasive.  Claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.”  Thus, not all chromatin modifying drugs are excluded by independent claim 41.  Only drugs having an activity selected from “histone acetyltransferase, deacetylase, methyltransferase, and kinase activity” are excluded.  Bultmann et al teach the epigenetic inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).  Thus, the activity is DNA methyltransferase inhibitor activity and not methyltransferase activity as excluded by the claims.  In other words, the epigenetic drug inhibits methyltransferase activity and does not promote methyltransferase activity.  Thus, the epigenetic inhibitor of Bultmann et al is not excluded by independent claim 41.
Thus, the rejection is maintained.

The response asserts that Gregory et al does not remedy the deficiency in Bultmann et al with regard to the limitation “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug.”
This argument is not found persuasive.  Independent claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.”  Thus, not all chromatin modifying drugs are excluded by independent claim 41.  Only drugs having an activity selected from “histone acetyltransferase, deacetylase, methyltransferase, and kinase activity” are excluded.  Bultmann et al teach the epigenetic inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).  Thus, the activity is DNA methyltransferase inhibitor activity and not methyltransferase activity as excluded by the claims.  In other words, the epigenetic drug inhibits methyltransferase activity and does not promote methyltransferase activity.  Thus, the epigenetic inhibitor of Bultmann et al is not excluded by independent claim 41.
Thus, the rejection is maintained.

The response asserts that Lund et al does not remedy the deficiency in Bultmann et al with regard to the limitation “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug.”
This argument is not found persuasive.  Independent claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.”  Thus, not all chromatin modifying drugs are excluded by independent claim 41.  Only drugs having an activity selected from “histone acetyltransferase, deacetylase, methyltransferase, and kinase activity” are excluded.  Bultmann et al teach the epigenetic inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).  Thus, the activity is DNA methyltransferase inhibitor activity and not methyltransferase activity as excluded by the claims.  In other words, the epigenetic drug inhibits methyltransferase activity and does not promote methyltransferase activity.  Thus, the epigenetic inhibitor of Bultmann et al is not excluded by independent claim 41.
Thus, the rejection is maintained.

The response asserts that Zenser et al does not remedy the deficiency in Bultmann et al with regard to the limitation “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug.”
This argument is not found persuasive.  Independent claim 41 recites, “wherein the gene expression is increased in the mammalian cell without the use of a chromatin modifying drug having an activity selected from the group consisting of histone acetyltransferase, deacetylase, methyltransferase, and kinase activity.”  Thus, not all chromatin modifying drugs are excluded by independent claim 41.  Only drugs having an activity selected from “histone acetyltransferase, deacetylase, methyltransferase, and kinase activity” are excluded.  Bultmann et al teach the epigenetic inhibitor substance has a DNA methyltransferase inhibitor activity and is a compound that is a nucleoside analogue, such as 5-azacytidine, 5-aza-2’-deoxycytidine, 5-fluoro-2’-deoxycytidine, 5,6-dihydro-5-azacytidine, and/or zebularine; and/or non-nucleoside analogs (e.g., paragraph bridging pages 4-5; page 10, 2nd, 3rd and 8th paragraphs; page 15).  Thus, the activity is DNA methyltransferase inhibitor activity and not methyltransferase activity as excluded by the claims.  In other words, the epigenetic drug inhibits methyltransferase activity and does not promote methyltransferase activity.  Thus, the epigenetic inhibitor of Bultmann et al is not excluded by independent claim 41.
Thus, the rejection is maintained.

Conclusion
s 56-61, 63 and 65 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/            Primary Examiner, Art Unit 1699